Name: Council Regulation No 119/63/EEC of 12 November 1963 modifying and supplementing Council Regulation No 54 on the criteria for fixing the scale of premiums and for prior fixing of the levy on imports of cereals from third countries
 Type: Regulation
 Subject Matter: nan
 Date Published: nan

 Avis juridique important|31963R0119RÃ ¨glement n ° 119/63/CEE du Conseil, du 12 novembre 1963, modifiant et complÃ ©tant le rÃ ¨glement n ° 54 du Conseil en ce qui concerne les critÃ ¨res de fixation du barÃ ¨me des primes et la fixation Ã l'avance du prÃ ©lÃ ¨vement, pour les importations de cÃ ©rÃ ©ales en provenance des pays tiers Journal officiel n ° 164 du 15/11/1963 p. 2714 - 2715++++ ( 1 ) JOURNAL OFFICIEL DES COMMUNAUTES EUROPEENNES N 30 DU 20 AVRIL 1962 , P . 933/62 ( 2 ) JOURNAL OFFICIEL DES COMMUNAUTES EUROPEENNES N 54 DU 2 JUILLET 1962 , P . 1581/62 . REGLEMENT N 119/63/CEE DU CONSEIL DU 12 NOVEMBRE 1963 MODIFIANT ET COMPLETANT LE REGLEMENT N 54 DU CONSEIL EN CE QUI CONCERNE LES CRITERES DE FIXATION DU BAREME DES PRIMES ET LA FIXATION A L'AVANCE DU PRELEVEMENT , POUR LES IMPORTATIONS DE CEREALES EN PROVENANCE DES PAYS TIERS LE CONSEIL DE LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LE REGLEMENT N 19 DU CONSEIL PORTANT ETABLISSEMENT GRADUEL D'UNE ORGANISATION COMMUNE DES MARCHES DANS LE SECTEUR DES CEREALES ( 1 ) ET NOTAMMENT SON ARTICLE 17 PARAGRAPHE 2 DEUXIEME ALINEA ET SON ARTICLE 24 , VU LA PROPOSITION DE LA COMMISSION , CONSIDERANT QUE LORS DE L'APPLICATION DU REGLEMENT N 19 DU CONSEIL , IL EST APPARU QUE POUR LES IMPORTATIONS DE CEREALES , EN PROVENANCE TANT DES PAYS TIERS QUE DES ETATS MEMBRES , LE MONTANT DU PRELEVEMENT EST DANS LA MAJORITE DES CAS FIXE A L'AVANCE ; QUE POUR LES IMPORTATIONS EN PROVENANCE DES PAYS TIERS UNE PRIME S'AJOUTE AU MONTANT DU PRELEVEMENT ; CONSIDERANT QUE LES PRIX CAF FIXES PAR LA COMMISSION SONT , EN REGLE GENERALE , FONDES SUR LES PRIX D'OFFRE DES CEREALES POUR UNE MARCHANDISE A CHARGER PENDANT LE MOIS EN COURS ; QUE TOUTEFOIS CES PRIX SERVENT EGALEMENT A LA FIXATION DES PRIMES ET QU'EN CONSEQUENCE UNE PRIME DE 0,25 UNITE DE COMPTE DOIT TOUJOURS ETRE FIXEE POUR LE MOIS EN COURS ET LE MOIS SUIVANT , CONFORMEMENT A L'ARTICLE 4 DU REGLEMENT N 54 DU CONSEIL ( 2 ) , MEME S'IL N'EXISTE AUCUNE DIFFERENCE ENTRE LES PRIX D'OFFRE ; QU'IL CONVIENT DONC DE MODIFIER L'ARTICLE 4 DU REGLEMENT PRECITE , EN CE SENS QUE LA PRIME SOIT EGALE A 0 UNITE DE COMPTE , LORSQUE LE PRIX CAF DETERMINE LE JOUR DE LA FIXATION DU BAREME DES PRIMES EST EGAL AU PRIX CAF D'ACHAT A TERME OU NE LUI EST SUPERIEUR QUE D'UN MONTANT N'EXCEDANT PAS 0,125 UNITE DE COMPTE ; CONSIDERANT QU'IL EXISTE DES CAS EXCEPTIONNELS OU DES FACTEURS ETRANGERS AU MARCHE DES CEREALES PROVOQUENT SUR CELUI-CI DES MODIFICATIONS IMPORTANTES DE PRIX ; QUE POUR EVITER DES CONSEQUENCES DOMMAGEABLES DE CES MODIFICATIONS DE PRIX SUR LES MARCHES DES CEREALES DES ETATS MEMBRES , IL CONVIENT DE PREVOIR DANS UN TEL CAS LA POSSIBILITE SOIT DE FIXER LE TAUX DE LA PRIME A UN NIVEAU SUPERIEUR A CELUI RESULTANT DES DISPOSITIONS DES ARTICLES 2 ET 4 DU REGLEMENT N 54 DU CONSEIL , SOIT EN DEROGATION A L'ARTICLE 17 PARAGRAPHE 2 DU REGLEMENT N 19 DU CONSEIL , DE SUSPENDRE TEMPORAIREMENT LA FIXATION A L'AVANCE DU MONTANT DU PRELEVEMENT OU DE REDUIRE LA PERIODE POUR LAQUELLE IL EST POSSIBLE D'OBTENIR LA FIXATION PREALABLE DU PRELEVEMENT ; CONSIDERANT QUE LES CONDITIONS D'ACHATS USUELLES DANS LE COMMERCE INTERNATIONAL DES CEREALES ET L'INCERTITUDE QUANT A LA DUREE DES TRANSPORTS NE PERMETTENT PAS , DANS DE NOMBREUX CAS , DE REALISER L'IMPORTATION AU COURS DU MOIS INDIQUE SUR LE CERTIFICAT ; QU'IL CONVIENT EN CONSEQUENCE DE MODIFIER L'ARTICLE 7 DU REGLEMENT N 54 DU CONSEIL DE TELLE SORTE QU'EN REGLE GENERALE LA PRIME VALABLE POUR LE MOIS D'IMPORTATION INDIQUE SOIT APPLIQUEE MAIS QUE TOUTEFOIS SI CETTE PRIME EST INFERIEURE A CELLE EN VIGUEUR LE JOUR DU DEPOT DE LA DEMANDE DE CERTIFICAT POUR LE MOIS DE L'IMPORTATION EFFECTIVE , CETTE DERNIERE PRIME SOIT APPLIQUEE , A ARRETE LE PRESENT REGLEMENT : ARTICLE PREMIER L'ARTICLE 4 DU REGLEMENT N 54 DU CONSEIL EST REMPLACE PAR LES DISPOSITIONS SUIVANTES : " SI LE PRIX CAF DETERMINE LE JOUR DE LA FIXATION DU BAREME DES PRIMES EST EGAL AU PRIX CAF D'ACHAT A TERME OU LUI EST SUPERIEUR D'UN MONTANT N'EXCEDANT PAS 0,125 UNITE DE COMPTE PAR TONNE METRIQUE , LE TAUX DE LA PRIME EST EGAL A 0 UNITE DE COMPTE " . ARTICLE 2 L'ARTICLE 5 BIS SUIVANT EST INSERE DANS LE REGLEMENT N 54 DU CONSEIL : " ARTICLE 5 BIS 1 . DANS LES CAS EXCEPTIONNELS OU DES FACTEURS ETRANGERS AU MARCHE DES CEREALES PROVOQUENT SUR CE MARCHE DES MODIFICATIONS IMPORTANTES DE PRIX , QUI N'ETAIENT PAS PREVISIBLES EN TENANT COMPTE DE LA SITUATION DE L'OFFRE ET DE LA DEMANDE SUR LE MARCHE MONDIAL , LE TAUX DE LA PRIME PEUT ETRE FIXE A UN NIVEAU PLUS ELEVE QUE CELUI RESULTANT DES DISPOSITIONS DES ARTICLES 2 ET 4 . 2 . LE MONTANT DE LA PRIME NE PEUT ETRE AUGMENTE D'UN MONTANT SUPERIEUR A LA DIFFERENCE ENTRE LE PRIX CAF FIXE POUR CHAQUE PRODUIT ET LE DERNIER PRIX CAF FIXE POUR CHAQUE PRODUIT AVANT QUE LES PRIX N'AIENT SUBI L'INFLUENCE DES FACTEURS VISES AU PARAGRAPHE 1 " . ARTICLE 3 L'ARTICLE 7 ALINEA B ) DU REGLEMENT N 54 DU CONSEIL EST REMPLACE PAR LES DISPOSITIONS SUIVANTES : " B ) LA PRIME APPLICABLE EST LA PRIME PREVUE , POUR LE PRODUIT EN CAUSE ET POUR LE MOIS D'IMPORTATION INDIQUE , AU BAREME DES PRIMES EN VIGUEUR LE JOUR DU DEPOT DE LA DEMANDE DE CERTIFICAT . TOUTEFOIS , SI LE MONTANT DE LA PRIME VALABLE POUR LE MOIS D'IMPORTATION INDIQUE EST INFERIEUR AU MONTANT DE LA PRIME VALABLE LORS DU DEPOT DE LA DEMANDE POUR LE MOIS AU COURS DUQUEL L'IMPORTATION EST REALISEE , CE DERNIER MONTANT EST APPLIQUE " . ARTICLE 4 L'ARTICLE 8 BIS SUIVANT EST INSERE DANS LE REGLEMENT N 54 DU CONSEIL : " ARTICLE 8 BIS DANS LES CAS VISES A L'ARTICLE 5 BIS , LA FIXATION A L'AVANCE DU MONTANT DU PRELEVEMENT CONFORMEMENT A L'ARTICLE 17 PARAGRAPHE 2 DU REGLEMENT N 19 DU CONSEIL , PEUT ETRE SUSPENDUE , OU LA PERIODE POUR LAQUELLE IL EST POSSIBLE D'OBTENIR LA FIXATION A L'AVANCE DU PRELEVEMENT REDUITE , SUIVANT LA PROCEDURE PREVUE A L'ARTICLE 26 DU REGLEMENT N 19 DU CONSEIL , APPLICABLE PAR ANALOGIE . " LE PRESENT REGLEMENT EST OBLIGATOIRE DANS TOUS SES ELEMENTS ET DIRECTEMENT APPLICABLE DANS TOUT ETAT MEMBRE . FAIT A BRUXELLES , LE 12 NOVEMBRE 1963 . PAR LE CONSEIL LE PRESIDENT L . DE BLOCK